DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 10/26/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 10/26/2021 and 2/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
6.	The abstract of the disclosure is objected to because it exceeded 150 words in length. It has 160 words. The abstract in an application may not exceed 150 words in length. Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  11196783. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim similar subject matter of performing a conference communication by an intelligent terminal communicating with a conference server. The terminal sending an access request via a conference link to a conference server, the access request specifying a mapping character string and an operating system identifier of the operating system running in the intelligent terminal and establishing an Internet channel for IM user group.
Note that the table below compares the claims of the present invention with the relevant claims in the Patent Application, wherein each claim that are similar or exact are in the same box side by side.
Current CON AP No. 17/511085
Patent No. US 11196783
1. A method for performing a conference communication by an intelligent terminal running an operating system, the method comprising: sending an access request via a conference link to a conference server, the access request specifying a mapping character string and an operating system identifier of the operating system running in the intelligent terminal; receiving a protocol string from the conference server generated according to the mapping character string and the operating system identifier in the access request, the protocol string comprising a conference attendance credential; automatically initiating an instant message (IM) client in the operating system according to the protocol string; and sending an IM user identifier associated with the intelligent terminal and the conference attendance credential to the conference server to add the IM user identifier to a temporary IM user group corresponding to the conference attendance credential and to establish an Internet channel for the temporary IM user group to perform the conference communication via the IM client.
 1. A method for performing a conference communication, the method comprising: sending, by a server comprising a memory storing instructions and a processor in communication with the memory, a protocol string to an intelligent terminal, so that the intelligent terminal automatically invokes an instant messaging (IM) client according to the protocol string for sending IM invitations of the conference communication to one or more other IM users, the protocol string and the IM invitations comprising an attendance credential of the conference communication corresponding to an IM user group that is empty when initially scheduled by the server; receiving, by the server, an IM user identifier and the attendance credential sent from a corresponding IM client of one of the intelligent terminal and the one or more other IM users that has logged in; adding, by the server the IM user identifier to the IM user group; and establishing, by the server, an Internet channel based on the IM user group, the Internet channel being used for transmitting communication data of a member in the IM user group for the conference communication.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to A method for performing a conference communication by an intelligent terminal communicating with a conference server. The terminal sending an access request via a conference link to a conference server, the access request specifying a mapping character string and an operating system identifier of the operating system running in the intelligent terminal and establishing an Internet channel for IM user group.
2. The method according to claim 1, wherein the protocol string is generated by the conference server using a mapping between a set of protocol strings and a set of combinations of mapping charactering strings and operating system identifiers.

3. The method according to claim 2, wherein the set of protocol strings vary with different operating systems for the IM client.

4. The method according to claim 1, further comprising: receiving a conference communication noise monitoring result of each member in the temporary IM user group that participate in the conference communication from the conference server; and receiving an instruction from the conference server that enables the IM client to mute a member of the temporary IM user group according to the conference communication noise monitoring result.

5. The method according to claim 4, wherein the conference communication noise monitoring result of each member in the temporary IM user group participating in the conference communication is displayed in the IM client.

6. The method according to claim 1, further comprising: receiving a call noise mark of a member in the temporary IM user group from the conference server when a monitored noise level of the member is above a predetermined threshold; and receiving an instruction from the conference server that enables the IM client to mute the member of the temporary IM user group when the monitored noise level is above a predetermined threshold.

7. The method according to claim 1, wherein, before sending the access request, the method further comprises: sending, to the conference server, a conference scheduling request for the conference server to create the temporary IM user group and generating protocol strings corresponding to various operating systems and conference links mapping to the protocol strings; and receiving the conference link among the conference links from the conference server.

8. The method according to claim 7, wherein the temporary IM user group comprises no member when initially created by the conference server.

9. The method according to claim 8, wherein the conference link is associated with a predetermined valid access time period.

10. The method according to claim 1, wherein the method further comprises: sending an invitee telephone number via the IM client to the conference server for the conference server to add the invitee telephone number to the IM user group; and sending an invitation to the invitee a conference switchboard number and a conference number of the conference communication for the invitee to join the conference communication via telephone.




2. The method according to claim 1, wherein: before the sending the protocol string to the intelligent terminal, the method further comprises: receiving, by the server, a conference scheduling request; creating, by the server, the IM user group according to the conference scheduling request, the IM user group comprising no member at time of its creation; generating, by the server, the protocol string corresponding to the IM user group; mapping, by the server, a conference link based on the protocol string; and sending, by the server, the conference link to the intelligent terminal; and the sending the protocol string to the intelligent terminal comprises: receiving, by the server, an access request initiated by the intelligent terminal according to the conference link; and feeding back, by the server, the protocol string to the intelligent terminal according to the access request.

3. The method according to claim 1, wherein the method further comprises: receiving, by the server, a call request that is initiated by a telephone terminal comprising a telephone number; establishing, by the server, a telephone network channel to the telephone terminal according to the call request; receiving, by the server, a conference number through the telephone network channel; querying, by the server, for the IM user group corresponding to the conference number; adding, by the server, to the IM user group, the telephone number of the telephone terminal; and connecting, by the server, the telephone network channel and the Internet channel.

4. The method according to claim 3, wherein the method further comprises: receiving, by the server, a keypad data packet sent by the telephone terminal through the telephone network channel; parsing, by the server, the keypad data packet into a key value; querying, by the server, for information of the IM user group and corresponding to the key value; generating, by the server, a voice announcement corresponding to the queried information; and transmitting, by the server, the voice announcement to the telephone terminal through the telephone network channel.

5. The method according to claim 1, wherein the method further comprises: receiving, by the server, an invitee telephone number sent by the IM client; adding, by the server, the invitee telephone number to the IM user group; calling, by the server, a telephone terminal corresponding to the invitee telephone number, and establishing a telephone network channel to the telephone terminal; and connecting, by the server, the telephone network channel and the Internet channel.

6. The method according to claim 5, wherein the method further comprises: receiving, by the server, a keypad data packet sent by the telephone terminal through the telephone network channel; parsing, by the server, the keypad data packet into a key value; querying, by the server, for information of the IM user group and corresponding to the key value; generating, by the server, a voice announcement corresponding to the queried information; and transmitting, by the server, the voice announcement to the telephone terminal through the telephone network channel.

7. The method according to claim 1, wherein the method further comprises: obtaining, by the server, a call noise monitoring result of each member in the IM user group; sending, by the server, the call noise monitoring result to the IM client; receiving, by the server, a mute instruction sent by the IM client; and performing, by the server, according to the mute instruction, mute processing on a member that is in the IM user group and that is targeted by the mute instruction.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to the protocol string is generated by the conference server using a mapping between a set of protocol strings and a set of combinations of mapping charactering strings and operating system identifiers.
11. An intelligent terminal running an operating system, comprising a memory for storing computer instructions and a processor in communication with the memory, wherein the processor, when executing the computer instruction, is configured to: send an access request via a conference link to a conference server, the access request specifying a mapping character string and an operating system identifier of the operating system sunning in the intelligent terminal; receive a protocol string from the conference server generated according to the mapping character string and the operating system identifier in the access request, the protocol string comprising a conference attendance credential; automatically initiate an instant message (IM) client in the operating system according to the protocol string; and send an IM user identifier associated with the intelligent terminal and the conference attendance credential to for the conference server to add the IM user identifier to a temporary IM user group corresponding to the conference attendance credential and to establish an Internet channel for the temporary IM user group to perform the conference communication via the IM client.
8. A server for performing a conference communication, the server comprising: a memory storing instructions; and a processor in communication with the memory, when the processor executes the instructions, the processor is configured to cause the server to: send a protocol string to an intelligent terminal, so that the intelligent terminal automatically invokes an instant messaging (IM) client according to the protocol string for sending IM invitations of the conference communication to one or more other IM users, the protocol string and the IM invitations comprising an attendance credential of the conference communication corresponding to an IM user group that is empty when initially scheduled by the server; receive an IM user identifier and the attendance credential in the protocol string sent from a corresponding IM client of one of the intelligent terminal and the one or more other IM users that has logged in; add the IM user identifier to the IM user group corresponding to the attendance credential; and establish an Internet channel based on the IM user group, the Internet channel being used for transmitting communication data of a member in the IM user group for the conference communication.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to performing a conference communication by an intelligent terminal communicating with a conference server. The terminal sending an access request via a conference link to a conference server, the access request specifying a mapping character string and an operating system identifier of the operating system running in the intelligent terminal and establishing an Internet channel for IM user group.
12. The intelligent terminal according to claim 11, wherein the protocol string is generated by the conference server by using a mapping between a set of protocol strings and a set of combinations of mapping charactering strings and operating system identifiers.

13. The intelligent terminal according to claim 12, wherein the set of protocol strings vary with different operating systems for the IM client.

14. The intelligent terminal according to claim 11, wherein the processor is configured to execute the computer instructions further to: receive a conference communication noise monitoring result of each member in the temporary IM user group that participate in the conference communication from the conference server; and receive an instruction from the conference server that enables the IM client to mute a member of the temporary IM user group according to the conference communication noise monitoring result.

15. The intelligent terminal according to claim 14, wherein the conference communication noise monitoring result of each member in the temporary IM user group participating in the conference communication is displayed in the IM client.

16. The intelligent terminal according to claim 11, wherein the processor is configured to execute the computer instructions further to: receive a call noise mark of a member in the temporary IM user group from the conference server when a monitored noise level of the member is above a predetermined threshold; and receive an instruction from the conference server that enables the IM client to mute the member of the temporary IM user group when the monitored noise level is above a predetermined threshold.

17. The intelligent terminal according to claim 11, wherein, before sending the access request, the processor is configured to execute the computer instructions to: send, to the conference server, a conference scheduling request for the conference server to create the temporary IM user group and generating protocol strings corresponding to various operating systems and conference links mapping to the protocol strings; and receive the conference link among the conference links from the conference server.

18. The intelligent terminal according to claim 17, wherein the temporary IM user group comprises no member when initially created by the conference server.

19. The intelligent terminal according to claim 11, wherein the method further comprises: sending an invitee telephone number via the IM client to the conference server for the conference server to add the invitee telephone number to the IM user group; and sending an invitation to the invitee a conference switchboard number and a conference number of the conference communication for the invitee to join the conference communication via telephone.




9. The server according to claim 8, wherein: before the processor is configured to cause the server to send the protocol string to the intelligent terminal, the processor is configured to cause the server to: receive a conference scheduling request; create the IM user group according to the conference scheduling request, the IM user group comprising no member at time of its creation; generate the protocol string corresponding to the IM user group; map a conference link based on the protocol string; and send the conference link to the intelligent terminal; and when the processor is configured to cause the server to send the protocol string to the intelligent terminal, the processor is configured to cause the server to: receive an access request initiated by the intelligent terminal according to the conference link; and feedback the protocol string to the intelligent terminal according to the access request.

10. The server according to claim 8, wherein when the processor executes the instructions, the processor is further configured to cause the server to: receive a call request that is initiated by a telephone terminal comprising a telephone number; establish a telephone network channel to the telephone terminal according to the call request; receive a conference number through the telephone network channel; query for the IM user group corresponding to the conference number; add, to the IM user group, the telephone number of the telephone terminal; and connect the telephone network channel and the Internet channel.

11. The server according to claim 10, wherein when the processor executes the instructions, the processor is further configured to cause the server to: receive a keypad data packet sent by the telephone terminal through the telephone network channel; parse the keypad data packet into a key value; query for information of the IM user group and corresponding to the key value; generate a voice announcement corresponding to the queried information; and transmitting the voice announcement to the telephone terminal through the telephone network channel.

12. The server according to claim 8, wherein when the processor executes the instructions, the processor is further configured to cause the server to: receive an invitee telephone number sent by the IM client; add the invitee telephone number to the IM user group; call a telephone terminal corresponding to the invitee telephone number, and establish a telephone network channel to the telephone terminal; and connect the telephone network channel and the Internet channel.

13. The server according to claim 12, wherein when the processor executes the instructions, the processor is further configured to cause the server to: receive a keypad data packet sent by the telephone terminal through the telephone network channel; parse the keypad data packet into a key value; query for information of the IM user group and corresponding to the key value; generate a voice announcement corresponding to the queried information; and transmitting the voice announcement to the telephone terminal through the telephone network channel.

14. The server according to claim 8, wherein when the processor executes the instructions, the processor is further configured to cause the server to: obtain a call noise monitoring result of each member in the IM user group; send the call noise monitoring result to the IM client; receive a mute instruction sent by the IM client; and perform, according to the mute instruction, mute processing on a member that is in the IM user group and that is targeted by the mute instruction.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to the protocol string is generated by the conference server using a mapping between a set of protocol strings and a set of combinations of mapping charactering strings and operating system identifiers.
20. A non-transitory computer storage medium for storing computer instructions, the computer instructions when executed by a processor of an intelligent terminal device, cause the intelligent terminal device to: send an access request via a conference link to a conference server, the access request specifying a mapping character string and an operating system identifier of the operating system sunning in the intelligent terminal; receive a protocol string from the conference server generated according to the mapping character string and the operating system identifier in the access request, the protocol string comprising a conference attendance credential; automatically initiate an instant message (IM) client in the operating system according to the protocol string; and send an IM user identifier associated with the intelligent terminal and the conference attendance credential to for the conference server to add the IM user identifier to a temporary IM user group corresponding to the conference attendance credential and to establish an Internet channel for the temporary IM user group to perform the conference communication via the IM client.




15. A non-transitory computer readable storage medium, storing computer readable instructions, when being executed by a processor, the computer readable instructions cause the processor to perform: sending a protocol string to an intelligent terminal, so that the intelligent terminal automatically invokes an instant messaging (IM) client according to the protocol string for sending IM invitations of the conference communication to one or more other IM users, the protocol string and the IM invitations comprising an attendance credential; receiving an IM user identifier and the attendance credential sent from a corresponding IM client of one of the intelligent terminal and the one or more other IM users that has logged in; adding the IM user identifier to the IM user group corresponding to the attendance credential of the conference communication corresponding to an IM user group that is empty when initially scheduled; and establishing an Internet channel based on the IM user group, the Internet channel being used for transmitting communication data of a member in the IM user group for the conference communication.

16. The non-transitory computer readable storage medium according to claim 15, wherein: before the computer readable instructions cause the processor to perform the sending the protocol string to the intelligent terminal, the computer readable instructions cause the processor to perform: receiving a conference scheduling request; creating the 1M user group according to the conference scheduling request, the 1M user group comprising no member at time of its creation; generating the protocol string corresponding to the IM user group; mapping a conference link based on the protocol string; and sending the conference link to the intelligent terminal; and when the computer readable instructions cause the processor to perform the sending the protocol string to the intelligent terminal, the computer readable instructions cause the processor to perform: receiving an access request initiated by the intelligent terminal according to the conference link; and feeding back the protocol string to the intelligent terminal according to the access request.

17. The non-transitory computer readable storage medium according to claim 15, wherein the computer readable instructions further cause the processor to perform: receiving a call request that is initiated by a telephone terminal comprising a telephone number; establishing a telephone network channel to the telephone terminal according to the call request; receiving a conference number through the telephone network channel; querying for the IM user group corresponding to the conference number; adding to the IM user group, the telephone number of the telephone terminal; and connecting the telephone network channel and the Internet channel.

18. The non-transitory computer readable storage medium according to claim 17, wherein the computer readable instructions further cause the processor to perform: receiving a keypad data packet sent by the telephone terminal through the telephone network channel; parsing the keypad data packet into a key value; querying for information of the IM user group and corresponding to the key value; generating a voice announcement corresponding to the queried information; and transmitting the voice announcement to the telephone terminal through the telephone network channel.

19. The non-transitory computer readable storage medium according to claim 15, wherein the computer readable instructions further cause the processor to perform: receiving an invitee telephone number sent by the IM client; adding the invitee telephone number to the IM user group; calling a telephone terminal corresponding to the invitee telephone number, and establishing a telephone network channel to the telephone terminal; and connecting the telephone network channel and the Internet channel.

20. The non-transitory computer readable storage medium according to claim 15, wherein the computer readable instructions further cause the processor to perform: obtaining a call noise monitoring result of each member in the IM user group; sending the call noise monitoring result to the IM client; receiving a mute instruction sent by the IM client; and performing according to the mute instruction, mute processing on a member that is in the IM user group and that is targeted by the mute instruction.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to performing a conference communication by an intelligent terminal communicating with a conference server. The terminal sending an access request via a conference link to a conference server, the access request specifying a mapping character string and an operating system identifier of the operating system running in the intelligent terminal and establishing an Internet channel for IM user group.


	With respect to claims, the Pending Application merely broaden the scope of the application by eliminating terms "the protocol string and the IM invitations comprising an attendance credential of the conference communication corresponding to an IM user group that is empty when initially scheduled by the server”

	It has been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before, In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skill in the art. 
Allowable Subject Matter
1.	Claims 1-20 are rejected under a non-statutory double patenting rejection but would be allowable if a Terminal Disclaimer is filed and approved which would overcome the non-statutory double patenting rejection set forth herein. 
2.	As to Independent Claims 1, 11 and 20 the limitations recited in the claims along with its dependent claims comprises allowable subject matter because in combination with their dependent claims the closest prior arts, George et al. US 20120207296 discloses in Section [0001] method and system relate to conference call Section [0041] the platform server set up and manage session using SIP (session initiation protocol) for instant message: Section [0086-0087] The device receives message from the server for scheduled conference call and the itis received as a STP instant message; Section [0101] selection of address link result in requesting authentication from the participant device. However, George is silent on the intelligent terminal automatically invokes an instant messaging (IM) client according to the protocol string and the protocol string and the IM invitations comprising an attendance credential of the conference communication corresponding to an IM user group that is empty when initially scheduled by the server; and the prior art, Resenthal et al. US 20080165944 discloses in Section [0037] the conference participant can select to enter the conference and RSVP: Section [0040] the server identifies the incoming call by caller ID and match the entry into the conference; and the prior art DHARA et al. US 20110228922 discloses in Section [0008] Disclosed are systems, methods, and non-transitory computer-readable storage media for automatic entry to a conference call and for automatically retrieving resources associated with the conference call. The system can automatically enter the conference call based on a trigger event and/or the system can enter the conference call based on user input such as a click or a voice command. A system first receives an invitation for a user to join a conference call. The system extracts from the invitation a scheduled conference call time, conference call address information, conference call authentication information, and a conference call modality. The system can then schedule an event to join the user to the conference call via the conference call modality at the scheduled conference call time based on the conference call address information and the conference call authentication information. 
	Therefore, the prior arts in combination do not render the limitations obvious the claim elements recited in the independent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 22, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477